 

Two Rivers Water & Farming Company 8-K [turv-8k_091817.htm]

 

EXHIBIT 10.2

 

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

TWO RIVERS WATER & FARMING COMPANY

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

1.       Issuance. In consideration of good and valuable consideration as set
forth in the Purchase Agreement (defined below), including without limitation
the Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by Two Rivers Water & Farming
Company, a Colorado corporation (the “Company”), Black Mountain Equities, Inc.,
its successors and/or registered assigns (the “Holder”), is hereby granted the
right to purchase at any time on or after the Issue Date (as defined below)
until the date which is the last calendar day of the month in which the fifth
anniversary of the Issue Date occurs (the “Expiration Date”), 440,000 fully paid
and nonassessable shares (the “Warrant Shares”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), as such number of Warrant
Shares may be adjusted from time to time pursuant to the terms and conditions of
this Warrant to Purchase Shares of Common Stock (this “Warrant”). This Warrant
is being issued pursuant to the terms of that certain Securities Purchase
Agreement dated April 26, 2017, to which the Company and the Holder are parties
(as the same may be amended from time to time, the “Purchase Agreement”).

 

Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

 

This Warrant was originally issued to the Holder on April 26, 2017 (the “Issue
Date”).

 

2.       Exercise of Warrant.

 

2.1.       General.

 

(a)       This Warrant is exercisable in whole or in part at any time and from
time to time commencing on the Issue Date and ending on the Expiration Date.
Such exercise shall be effectuated by submitting to the Company (either by
delivery to the Company or by email or facsimile transmission) a completed and
duly executed Notice of Exercise substantially in the form attached to this
Warrant as Exhibit A (the “Notice of Exercise”). The date such Notice of
Exercise is either faxed, emailed or delivered to the Company shall be the
“Exercise Date,” provided that, if such exercise represents the full exercise of
the outstanding balance of the Warrant, the Holder shall tender this Warrant to
the Company within five (5) Trading Days thereafter, but only if the Warrant
Shares to be delivered pursuant to the Notice of Exercise have been delivered to
the Holder as of such date. The Notice of Exercise shall be executed by the
Holder and shall indicate (i) the number of Warrant Shares (as defined below) to
be issued pursuant to such exercise, and (ii) if applicable (as provided below),
whether the exercise is a cashless exercise.

 



8 

 

 

For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.

 

(b)        To the extent this Warrant is not previously exercised, and if the
Market Price of one (1) Share is greater than the Exercise Price, the Holder may
elect to receive Warrant Shares, in lieu of a cash exercise, equal to the value
of this Warrant determined in the manner described below (or of any portion
thereof remaining unexercised) by surrender of this Warrant and a Notice of
Exercise, in which event the Company shall issue to Holder a number of Shares
computed using the following formula:

 

X = Y (A-B)

 

A

 

  Where X =             the number of Warrant Shares to be issued to Holder.

 

Y =the number of Warrant Shares purchasable under this Warrant at the date of
such calculation or, if only a portion of this Warrant is being exercised, the
portion of this Warrant being canceled.

 

A =the Market Price (at the date of such calculation).

 

B =Exercise Price (as adjusted to the date of such calculation).

 

For the purposes of this Warrant, the following terms shall have the following
meanings:

 

“Affiliate” shall mean an affiliate as such term is defined in Rule 144 under
the Securities Act of 1933, as amended (or a successor rule).

 

“Aggregate Exercise Price Payable” shall mean the product of multiplying the
number of Warrant Shares exercisable by the Exercise Price.

 

“Closing Price” shall mean the last sale price of the Common Stock on the
Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP (or
if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) for the relevant date.

 

“Common Stock Equivalents” shall mean any stock or securities (convertible into
or exercisable or exchangeable) for shares of Common Stock, not including the
Company’s employee stock incentive plan.

 

“Exercise Price” shall mean seventy cents ($0.70) per share of Common Stock,
subject to adjustments herein.

 



9 

 

 

“Market Price” shall mean the Volume Weighted Average Price for the Common Stock
on the Trading Day that is (i) five Trading Days prior to the Exercise Date or
(ii) the Issue Date, whichever is greater.

 

“Note” shall mean that certain Promissory Note issued by the Company to the
Holder pursuant to the Purchase Agreement, as the same may be amended from time
to time, and including any promissory note(s) that replace or are exchanged for
such referenced promissory note.

 

(c)       If the Notice of Exercise form elects a “cash” exercise (or if the
cashless exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Warrant Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.

 

(d)       Upon the appropriate payment to the Company, if any, of the Exercise
Price for the Warrant Shares, together with the surrender of this Warrant (if
required), the Company shall promptly, but in no case later than the date that
is five (5) Trading Days following the date the Exercise Price is paid to the
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date) (the “Delivery Date”), provided that
all [conditions (“DWAC Eligible Conditions”) to the Company’s eligibility for
the Depositary Trust Company’s Deposit/Withdrawal at Custodian (“DWAC”) system]
are then satisfied, deliver or cause the Company’s Transfer Agent to deliver the
applicable Warrant Shares electronically via the DWAC system to the account
designated by the Holder on the Notice of Exercise. If all DWAC Eligible
Conditions are not then satisfied, the Company shall instead issue and deliver
or cause to be issued and delivered (via reputable overnight courier) to the
address as specified in the Notice of Exercise, a certificate, registered in the
name of the Holder or its designee, for the number of Warrant Shares to which
the Holder shall be entitled. For the avoidance of doubt, the Company has not
met its obligation to deliver Warrant Shares by the Delivery Date unless the
Transfer Agent has posted the shares for DWAC pickup and the Holder or its
broker, as applicable, has been notified of this availability, or if the DWAC
Eligible Conditions are not then satisfied, has actually received the
certificate representing the applicable Warrant Shares no later than the close
of business on the relevant Delivery Date pursuant to the terms set forth above.

 

(e)       If Warrant Shares are delivered later than as required under
subsection (d) immediately above, the Company agrees to pay, in addition to all
other remedies available to the Holder in the Purchase Agreement or the Note, a
late charge equal to the greater of (i) $1,000.00 and (ii) 2% of the product of
(1) the sum of the number of shares of Common Stock not issued to the Holder on
a timely basis and to which the Holder is entitled multiplied by (2) the Closing
Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating this Warrant, per Trading Day until such Warrant
Shares are delivered. The Company shall pay any late charges incurred under this
subsection in immediately available funds upon demand; provided, however, that,
at the option of the Holder (without notice to the Company), such amount owed
may be added to the principal amount of the Note. Furthermore, in addition to
any other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Warrant Shares as
required under subsection (d) immediately above, the Holder may revoke all or
part of the relevant Warrant exercise by delivery of a notice to such effect to
the Company, whereupon the Company and the Holder shall each be restored to
their respective positions immediately prior to the exercise of the relevant
portion of this Warrant, except that the late charge described above shall be
payable through the date notice of revocation or rescission is given to the
Company.

 



10 

 

 

(f)       The Holder shall be deemed to be the holder of the Warrant Shares
issuable to it in accordance with the provisions of this Section 2.1 on the
Exercise Date.

 

2.2.       Ownership Limitation. If at any time upon exercise of the Warrant,
the Holder advises the Company (or the Company otherwise has actual knowledge)
that the Holder would, together with other shares of Common Stock held by it or
its Affiliates, own or beneficially own by virtue of such action or receipt of
additional shares of Common Stock a number of shares exceeding 4.99% of the
number of shares of Common Stock outstanding on such date (the “Maximum
Percentage”), the Company shall not be obligated and shall not issue to the
Holder shares of Common Stock which would exceed the Maximum Percentage, but
only until such time as the Maximum Percentage would no longer be exceeded by
any such receipt of shares of Common Stock by the Holder. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 4.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and its Affiliates. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2.2 to the extent necessary to
correct this paragraph (or any portion of this paragraph) which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 2.2 or to make changes or supplements necessary or desirable to
properly give effect to such limitation.  The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of the Note
and Warrant.

 

3.       Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.

 

4.       Rights of the Holder. The Holder shall not, by virtue of this Warrant
alone, be entitled to any rights of a stockholder in the Company, either at law
or in equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.

 

5.       Certain Adjustments.

 

5.1.       Capital Adjustments. If the Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price, Market Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5.1 shall become effective automatically at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend.

 



11 

 

 

5.2.       Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any person to acquire shares of Common Stock, at an effective price
per share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
which is less than the Exercise Price, such issuance shall be deemed to have
occurred for less than the Exercise Price on such date of the Dilutive
Issuance), then the Exercise Price shall be reduced (and only reduced) to equal
the Base Share Price and the number of Warrant Shares issuable hereunder shall
be increased such that the Aggregate Exercise Price Payable hereunder, after
taking into account the decrease in the Exercise Price, shall be equal to the
Aggregate Exercise Price Payable prior to such adjustment.  Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are
issued.   The Company shall notify the Holder in writing, no later than the
Trading Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 5.2, indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5.2, upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive a
number of Warrant Shares based upon the Base Share Price regardless of whether
the Holder accurately refers to the Base Share Price in the Notice of Exercise.
No adjustment will be made for shares issued to Water Redevelopment Co.

 

Initial:________

 

6.       Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock issuable on the exercise of this
Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8 hereof.
Nothing in this Section 6 shall be deemed to limit any other provision contained
herein.

 

7.       Transfer to Comply with the Securities Act. This Warrant, and the
Warrant Shares, have not been registered under the 1933 Act. This Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant may only be sold, transferred, pledged or hypothecated (other than to an
Affiliate) if (a) there exists an effective registration statement under the
1933 Act relating to such security or (b) the Company has received an opinion of
counsel reasonably satisfactory to the Company that registration is not required
under the 1933 Act. Until such time as registration has occurred under the 1933
Act, each certificate for this Warrant, the Warrant Shares and any other
security issued or issuable upon exercise of this Warrant shall contain a
legend, in form and substance satisfactory to counsel for the Company, setting
forth the restrictions on transfer contained in this Section 7. Any such
transfer shall be accompanied by a transferor assignment substantially in the
form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to the Company. Upon
receipt of the duly executed Transferor Assignment, the Company shall register
the transferee thereon as the new Holder on the books and records of the Company
and such transferee shall be deemed a “registered holder” or “registered assign”
for all purposes hereunder, and shall have all the rights of the Holder.

 



12 

 

 

8.       Warrant Agent. The Company may, by written notice to the Holder,
appoint an agent (a “Warrant Agent”) for the purpose of issuing shares of Common
Stock on the exercise of this Warrant pursuant hereto, exchanging this Warrant
pursuant hereto, and replacing this Warrant pursuant hereto, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such Warrant Agent.

 

9.       Transfer on the Company’s Books. Until this Warrant is transferred on
the books of the Company, the Company may treat the Holder as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.

 

10.       Notices. Any notice required or permitted hereunder shall be given in
the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by reference.

 

11.      Supplements and Amendments; Whole Agreement. This Warrant may be
amended or supplemented only by an instrument in writing signed by the parties
hereto. This Warrant, together with the Purchase Agreement and the Note, taken
together, contain the full understanding of the parties hereto with respect to
the subject matter hereof and thereof and there are no representations,
warranties, agreements or understandings with respect to the subject matter
hereof and thereof other than as expressly contained herein and therein.

 

12.       Governing Law. This Warrant shall be governed by and interpreted in
accordance with the laws of the State of Nevada, without giving effect to the
principles thereof regarding the conflict of laws. The Company and, by accepting
this Warrant, the Holder, each irrevocably (a) consent to and expressly submit
to the exclusive personal jurisdiction of any state or federal court sitting in
San Diego County, Nevada in connection with any dispute or proceeding arising
out of or relating to this Warrant, (b) agree that all claims in respect of any
such dispute or proceeding may only be heard and determined in any such court,
(c) expressly submit to the venue of any such court for the purposes hereof, and
(d) waive any claim of improper venue and any claim or objection that such
courts are an inconvenient forum or any other claim or objection to the bringing
of any such proceeding in such jurisdictions or to any claim that such venue of
the suit, action or proceeding is improper. The Company and, by accepting this
Warrant, the Holder, each hereby irrevocably consent to the service of process
of any of the aforementioned courts in any such proceeding by the mailing of
copies thereof by reputable overnight courier (e.g., FedEx) or certified mail,
postage prepaid, to such party’s address as provided for herein, such service to
become effective ten (10) calendar days after such mailing. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

13.       Remedies. The remedies at law of the Holder of this Warrant in the
event of any default or threatened default by the Company in the performance of
or compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to the Holder in the
Purchase Agreement or the Note, law or equity, to the fullest extent permitted
by law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.

 



13 

 

 

14.       Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. Signature delivered via facsimile or email shall be
considered original signatures for purposes hereof.

 

15.       Descriptive Headings. Descriptive headings of the sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.

 

16.       Attorney’s Fees. In the event of any litigation or dispute arising
from this Warrant, the parties agree that the party who is awarded the most
money shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

 

17.       Severability. Whenever possible, each provision of this Warrant shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Warrant shall be invalid or unenforceable in
any jurisdiction, such provision shall be modified to achieve the objective of
the parties to the fullest extent permitted and such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Warrant or the validity or enforceability of this Warrant in
any other jurisdiction.

 

[Remainder of page intentionally left blank]

 

14 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized.

 



Dated: April 26, 2017             THE COMPANY:        

Two Rivers Water & Farming Company. 

        By:     Name: Wayne Harding   Title: Chief Executive Officer



 

[Signature page to Warrant] 

 





